DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9, 11-16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He (CN 110143206).
He discloses a system for stabilizing a track-based vehicle comprised of a support track configured to support the wheels of the vehicle traversing the system. The track, as best shown in figure 6, includes a box shaped rail with lower horizontal surfaces to support the main drive wheels and upper 702 and lower 703 vertical support rails. A support finger 405 coupled to the device by way of pivot point at the center of the support finger assembly, also shown in figure 6, and rotatable about the pivot point between a first position and a second position. In the first position the support finger is configured to sandwich the support track between the drive wheel on one side of the vehicle, also shown in figure 6, and the roller of the support finger. The second position has the support finger sandwiching the track with the drive wheel opposite the first wheel and the opposite roller of the support finger. A biasing member having a first end and second end, in the form of a linkage assembly 202, 402 is coupled to the support finger at the first end and connected to the drive assembly of the vehicle at a second end.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4, 10 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over He (CN 110143206) in view of Liu (CN 109204359).
He discloses the stabilization system as described above. However, He does not specifically disclose the use of a coil spring, spiral spring or leaf spring as the biasing element. Liu discloses a steering structure for a track borne vehicle comprised of a steering bracket with a tension spring 16 as a biasing device. It would have been obvious to one of ordinary skill in the art, at the time of filing, to have applied a tensioning spring, like that of Liu, to a stabilization system, like that of He, to apply an additional biasing element to the system with the expected result of insuring the support fingers are properly fitted against the rail to provide proper tensioning and sandwiching of the components. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert J McCarry Jr. whose telephone number is (571)272-6683. The examiner can normally be reached Monday-Friday 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Robert J McCarry Jr/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        



RJM
August 16, 2022